               Case 2:20-cv-00014-LGW-BWC Document 11 Filed 01/06/21 Page 1 of 2




                        In the United States District Court
                        For the Southern District of Georgia
                                Brunswick Division
              LATREZZ SINGLETON,                  *
                                                  *
                             Plaintiff,           *        CIVIL ACTION NO.: 2:20-cv-14
                                                  *
                     v.                           *
                                                  *
              OFFICER BIEGEL; CORPORAL MALONE; *
              and SERGEANT VALLEJO, in their      *
              individual and official capacities, *
                                                  *
                             Defendants.          *


                                              ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.   Dkt. No. 9.    No party to this action filed

              Objections to this Report and Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court.        The Court

              DISMISSES Plaintiff’s monetary damages claims against Defendants

              in their official capacities.     Plaintiff’s excessive force and

              deliberate indifference claims against Defendants remain




AO 72A
(Rev. 8/82)
               Case 2:20-cv-00014-LGW-BWC Document 11 Filed 01/06/21 Page 2 of 2



              pending.   Dkt. No. 10.

                   SO ORDERED, this 6th day of January, 2021.




                                         HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                                 2
AO 72A
(Rev. 8/82)
